Citation Nr: 1545632	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 20 percent for residuals of right knee anterior cruciate ligament (ACL) reconstruction with instability prior to June 20, 2014, and 30 percent thereafter.

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals of left knee ACL reconstruction with instability prior to June 20, 2014 and 30 percent thereafter.

6.  Entitlement to an initial evaluation in excess of 10 percent for postoperative right knee ACL reconstruction with osteoarthritis.

7.  Entitlement to an initial evaluation in excess of 10 percent for postoperative left knee ACL reconstruction with osteoarthritis.

8  Entitlement to an initial rating in excess of 10 percent for mechanical low back strain.

9.  Entitlement to an initial evaluation in excess of 10 percent for tension headaches prior to June 20, 2014 and 30 percent thereafter.

10.  Entitlement to an initial compensable evaluation for right and left knee scars prior to March 31, 2013 and 10 percent thereafter.

11.  Entitlement to a separate compensable rating for right and left knee scars.

12.  Entitlement to a total rating based on unemployability due to service-connected disability


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 2002 to February 2012.  He had service in the Persian Gulf War Theater of Operations.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Lincoln, Nebraska. 

The Veteran was afforded hearings at the RO in March 2013 and by video at the RO in January 2015 before the undersigned Veterans Law Judge, sitting at Washington, DC.  The transcripts are of record. 

During the pendency of the appeal, by decision dated August 2014, higher ratings for the service-connected right and left knee ACL reconstruction with instability, headaches and right and left knee scars were granted.  However, these issues remain in appellate status. See AB v. Brown, 6 Vet.App. 35 (1993).

The Veteran's claims folders are now encompassed entirely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

Following review of the record, the appeals of entitlement to service connection for residuals of traumatic brain injury and a sleep disorder, to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On January 28, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawal of the appeals of entitlement to service connection for bilateral hearing loss, entitlement to a higher rating for mechanical low back strain and entitlement to a total rating based on unemployability due to service-connected disability was requested.

2.  Residuals of right knee anterior cruciate ligament (ACL) reconstruction with instability prior to June 20, 2014 were manifested by instability that may be characterized as severe.  

3.  The Veteran is currently in receipt of the maximum schedular evaluation for right knee ACL reconstruction residuals with instability; there is no evidence of more severe disability under any other applicable code for the right knee.

4.  Residuals of left knee ACL reconstruction with instability prior to June 20, 2014 were manifested by instability that may be characterized as severe.

5.  The Veteran is currently in receipt of the maximum schedular evaluation for left knee ACL reconstruction residuals with instability; there is no evidence of more severe disability under any other applicable code for the left knee.

6.  Postoperative right knee ACL reconstruction with osteoarthritis is manifested by no more than articular and/or periarticular pathology that includes complaints of pain, stiffness and tenderness, noncompensable limitation of motion, crepitus, and guarding, etc.

7.  Postoperative left knee ACL reconstruction with osteoarthritis is manifested by no more than articular and/or periarticular pathology that includes complaints of pain, stiffness and tenderness, noncompensable limitation of motion, crepitus, and guarding, etc.

8.  Prior to March 21, 2013, there is no clinical evidence or lay report of painful or unstable scars of the right and left knees.  

9.  On March 21, 2013, right and left knee scars were reported to be manifested by tenderness and pain; no unstable right or left scar is clinically demonstrated.

10.  There is no provision under the law and regulations for a separate rating for a painful and tender scar of each knee in the Veteran's case.

11.  Prior to June 20, 2014, headaches were reasonably manifested by prostrating attacks of at least once a month.  

12.  Headaches are manifested by no more than prostrating attacks at least once a month.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant of entitlement to service connection for bilateral hearing loss are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for withdrawal of the appeal by the appellant of entitlement to an initial evaluation in excess of 10 percent for mechanical low back strain are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal by the appellant of entitlement to a total rating based on unemployability due to service-connected disability are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  Resolving the benefit of the doubt in favor or the Veteran, the criteria for an initial rating of 30 percent for residuals of right knee ACL reconstruction with instability prior to June 20, 2014 are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for a rating in excess of 30 percent for residuals of right knee ACL reconstruction with instability are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5257 (2015).

6.  Resolving the benefit of the doubt in favor or the Veteran, the criteria for an initial rating of 30 percent for residuals of left knee ACL reconstruction with instability prior to June 20, 2014 are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2015).

7.  The criteria for a rating in excess of 30 percent for residuals of left knee ACL reconstruction with instability are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5257 (2015).

8.  The criteria for a rating in excess of 10 percent for postoperative right knee ACL reconstruction with osteoarthritis are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010-5262 (2015).

9.  The criteria for a rating in excess of 10 percent for postoperative left knee ACL reconstruction with osteoarthritis are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010-5262 (2015).

10.  The criteria for an initial compensable rating for right and left knee scars prior to March 21, 2013 are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107(a) (West 2014); 38 C.F.R. §§  3.102; 4.31, 4.118, Diagnostic Code 7804 (2015).

11.  The criteria for a rating in excess of 10 percent for right and left knee scars are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107(a) (West 2014); 38 C.F.R. §§ 3.102; 4.118, Diagnostic Code 7804 (2015).

12.  The criteria for a separate rating for left and right knee scars are not met.  38 U.S.C.A. 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800-7805 (2015)

13.  Resolving the benefit of the doubt in favor or the Veteran, the criteria for a 30 percent rating for headaches prior to June 20, 2014 are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

14.  The criteria for an evaluation in excess of 30 percent for headaches are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal of Appeals.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the instant case, during videoconference hearing in January 2015, the appellant and his representative affirmatively withdrew the appeals of entitlement to service connection for bilateral hearing loss, an initial rating in excess of 10 percent for mechanical low back strain and a total rating based on employability due to service-connected disability from appellate consideration.  As the Veteran has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.  

II. Claims for Consideration

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. § 5103 and § 5103A have been met in this instance for the claims of entitlement to higher ratings for service-connected bilateral knee disabilities, including scarring, and headaches.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  The Board finds that the necessary development has been accomplished for the claims considered below and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  These claims are ready to be considered on the merits.

Pertinent Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2014).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the current level of disability that is or primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection may engender a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) See Fenderson v. West, 12 Vet.App. at 126 (1999); see also Hart v. Mansfield, 21 Vet.App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).


1.  Higher Evaluation for Bilateral Knees Prior to and After June 20, 2014.

Pertinent Law and Regulations - Knees

Historically, a December 2012 rating decision granted service connection for status post ACL reconstruction with residual instability, right knee, evaluated as 20 percent disabling, and status post ACL reconstruction with osteoarthritis of the left knee, rated 10 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257, effective from February 2012.  By rating decision in August 2014, status post ACL reconstruction with residual instability of the right knee and left knee was increased to 30 percent, bilaterally, effective June 20, 2014.

Applicable regulations provide that arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003 (2015).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2015).  When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be granted.  When limited to 20 degrees, a 30 percent rating is warranted.  If extension is limited to 30 degrees, a 40 percent evaluation may be assigned.  A 50 percent evaluation may be granted when extension of the leg is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping. 38 C.F.R. § 4.14 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Separate evaluations may be assigned for non-overlapping manifestations of knee disability. See e.g. VAOPGCPREC 9-2004, published at 69 Fed.Reg. 59,900 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56, 703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. 63, 604 (Dec. 1, 1997) (to the same effect).  However, the combined evaluation for the affected leg cannot exceed the rating for amputation at the elective level if amputation were performed. 38 C.F.R. § 4.68 (2015).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.71a, 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2015).


Factual Background

The Veteran was afforded a VA examination of the knees in August 2012.  He reported constant dull, aching pain and stiffness in both knee that he rated as 3/10 on a 10 scale.  The appellant stated that after use or with position changes, he had sharp, stabbing pain in the knees that he rated 7-8/10 that typically resolved within 60-90 seconds.  He indicated that he had associated instability, buckling, giving way and a history of falls.  It was reported that he normally wore ACL braces on both knees at all times, but that the straps currently needed repair and he was awaiting replacements.  The examiner noted that X-rays of both knees performed in August 2011 revealed osteoarthritis and chronic effusion.  The Veteran related that he rested and elevated the knees and limited his activities to treat these symptoms.  He affirmed that flare-ups impacted function of the knees and/or lower leg resulting in decreased range of motion and slower time performing usual activities.  

On physical examination, right knee range of motion was from zero to 110 degrees with pain beginning at 45 degrees.  Left knee range of motion was from zero to 100 degrees with pain beginning at 45 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  It was reported that the Veteran had some functional loss and/or functional impairment consisting of less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, instability of station and interference with sitting, standing and weight-bearing.  There was pain to palpation of the joint line or soft tissues.  Muscle strength was normal.  There was no evidence of recurrent patellar subluxation/dislocation.  The examiner referred to frequent episodes of joint pain and locking with a history of bilateral meniscectomy and arthroscopy, but without current signs or symptoms.  It was noted that he had scars of the knee that were not painful and/or unstable.  It was determined that the Veteran's knee and/or lower leg condition did not impact his ability to work.  The Veteran was currently working.  Following examination, a diagnosis of status post ACL reconstruction, bilateral knees, with residual instability in both knees was rendered.

The Veteran most recently underwent VA examination of the knees in June 2014.  He described bilateral knee pain, intermittent swelling, as well as the buckling and instability, with popping and snapping with range of motion.  He stated that prolonged weightbearing, changes in weather, and an overall increase in activity levels involving the knees could result in flare-ups, resulting in increased pain, and decreased range of motion.  It was reported that he typically took no medication, but would utilize ice, rest, stretching, and activity limitation as alleviating factors.  The appellant related that he had had no knee surgery since service, but did have physical therapy in the past.  He had not had any injections.  He indicated that he wore knee braces regularly, but reported no periods of incapacity or time lost from work in the past year secondary to his knees.  It was noted that the Veteran currently worked as a truck driver and that prolonged sitting could cause some increase in the discomfort. 

On examination, right knee flexion was to 135 degrees with pain at 125 degrees.  Right knee extension was zero degrees with no objective evidence of painful motion.  Left knee flexion was 135 degrees with painful motion beginning at 125 degrees.  Extension was zero degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with post testing flexion ending at 130 degrees in both lower extremities.  It was noted that he had some functional loss, functional impairment manifested by less movement than normal and pain on movement after repetitive testing.  There was tenderness or pain to palpation of the joint line or soft tissues of both knees.  Muscle strength was 5/5 and was normal in both knees.  Joint stability tests indicated instability.  There was no evidence of recurrent patellar subluxation or dislocation.  

X-rays of the knees were interpreted as showing postsurgical changes of bilateral ACL repair.  There were degenerative changes involving the medial compartment of the joint space, bilaterally, that were slightly more prominent on the left.  Mild lateral tibial subluxation was observed, bilaterally.  There was no evidence or fracture or acute bony abnormality, joint effusion or X-ray evidence of patellar subluxation.  The impression was status post bilateral ACL repair with degenerative changes in the medial compartment of the joint spaces, bilaterally.  The examiner determined that the Veteran's knee and/or lower leg conditions did not impact his ability to work  

The examiner observed that the Veteran had linear bilateral knee scarring, status post-surgical intervention.  The scars were reported to well-healed, not painful or unstable and were essentially asymptomatic.  It was added that the scars did not affect limitation of function, did not have any associated symptoms and did not impact his ability to work.  

Following examination, the pertinent diagnoses were status post ACL reconstruction, bilaterally, with bilateral knee degenerative joint disease and joint laxity/instability.  The examiner commented that despite multiple procedures on both knees, the appellant continued to have persistent instability and laxity of the knee joints, including significant anterior laxity of the knee joints, as well as some lateral laxity of the left and right knees.  

Legal Analysis

The Veteran asserts that the symptoms associated with his service-connected bilateral knee disabilities, including scarring, are more severely disabling than reflected by the currently assigned disability ratings and warrant higher evaluations.  During personal hearings on appeal, he presented testimony to the that the pain in his knees was so bad that it kept him awake at night and that it had a huge impact on the quality of his life because he could not do many things he could formerly because of severely diminished mobility.  He stated that he missed time from work on account of his knees, had locking, and was unable to completely straighten out knees.

a) Higher evaluations for right and left knee ACL residuals with instability prior to and after June 20, 2014.

The record reflects that on VA examination in August 2012, the examiner found that the Veteran had instability of station.  The appellant reporting a history of buckling, locking, giving way and falls since service.  It was noted that he wore an ACL brace at all times to remedy instability.  The Board thus finds that such symptoms and other associated symptomatology, including stiffness, effusion, and associated functional impairment more nearly comport with severe right and left knee instability since service.  As such, the Board resolves the benefit of the doubt in favor or the Veteran by finding that a 30 percent disability rating is warranted prior to June 20, 2014 for right and left knee ACL residuals with instability since the inception of the claim. 38 C.F.R. §§ 4.7, 3.102; see also See Fenderson v. West. 

The Board would also point, however, that the Veteran is currently rated 30 percent for severe instability of the right and left knees for the entire appeal period.  A 30 percent rating is the maximum schedular rating for knee instability and fully contemplates the Veteran's reports of instability, buckling, and locking such that a higher evaluation is unavailing under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board observes that over the course of the appeal, the record does reveal evidence of ankylosis, extension limited to at least 30 degrees, or nonunion of the tibia and fibula for which higher ratings for the knees might be considered.  As such, the Veteran is not entitled to more than a 30 percent disability rating for each knee affected by ACL residuals with instability and a higher evaluation must be denied.

b)  Higher evaluations for right and left knee ACL with arthritis.

Following careful review of the record, the Board finds that no more than a 10 percent rating is warranted for the Veteran's service-connected postoperative right and left knee ACL with osteoarthritis since the grant of service connection effective February 18, 2012.  During the appeal period, the evidence pertaining to both knees reflects objective findings that include tenderness to palpation, mild weakness, and reduced range of motion that is not compensable under diagnostic codes 5260-5261.  In view of such, the Board finds that the Veteran's symptoms that include pain, tenderness, and noncompensable limitation of motion are emblematic of left and right knee articular and periarticular pathology.  Painful, unstable or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint for which a 10 percent disability evaluation has been awarded. See 38 C.F.R. § 4.59 (2013).  The presence of periarticular pathology comports with Diagnostic Code 5010 that provides for a 10 percent evaluation when limitation of motion is noncompensable but affected by painful motion.

In order to warrant a higher disability evaluation, based on range of motion, the service-connected right and left knee disorders would have to approximate the functional equivalent of flexion limited to 30 degrees or extension limited to 15 degrees due to any factor. DeLuca v. Brown, 8 Vet.App. 202 (1995).  Here, VA examinations over the relevant time period show that the appellant predominantly had full extension to 0 degrees and flexion to at least 110 degrees.  The evidence thus demonstrates that the Veteran has had substantially more flexion and extension than what is required for the next higher rating or a 20 percent disability evaluation under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261.  As such, an evaluation in excess of 10 percent is not warranted since February 2012 based on limitation of flexion or extension.

As noted above, the Board has also considered whether a higher disability evaluation may be awarded for each knee since February 2012 based on any other potentially applicable diagnostic code pertaining to the knees.  However, the evidence demonstrates no ankylosis, or malunion or nonunion of the tibia and fibula over the course of the appeal. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262 (2014).  Therefore, entitlement to a higher evaluation for each knee disability under those Diagnostic Codes is not warranted.

In assessing the level of severity of the service-connected right and left knee disabilities since February 2012, the Board has considered functional impairment due to pain, weakness, fatigability, and incoordination. See DeLuca v. Brown, 8 Vet.App. 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  The Board finds in this case, however, that the 30 percent and 10 percent disability evaluations assigned for the service-connected bilateral knee disabilities adequately contemplate the degree of functional loss associated therewith.  Although it is clear that the appellant has significant bilateral knee symptomatology, it appears that he copes adequately and that his symptoms have not substantially impacted his duties truck driver or as an office assistant or helper, as reported on his recent hearing.  He denies having to take medication and reports no significant time lost from work due to knee symptomatology.  There is no indication in the record that he seeks any continuing treatment in this regard.  The evidence shows that there is some functional impairment, but no untoward bilateral knee symptomatology is documented throughout the appeal period.  It appears that his activities of daily living have remained substantially unaffected and that he is capable of working, and living unassisted and independently.  As such, the preponderance of the evidence is against higher ratings since February 2012 for service-connected right and left knee disability based on functional loss. See 38 C.F.R. §§ 4.40, 4.45.

2.  Higher evaluations for right and left knee scars, prior to and after March 21, 2013.

The Veteran asserts that his service-connected right and left knee scars have warranted a higher evaluation since the grant of service connection.  He also maintains that he is entitled to separate compensable ratings for each lower extremity affected by scarring.  

Pertinent Regulations

Service connection for scars of the right and left knees as residuals of surgery was granted by rating action dated in December 2012.  A zero percent disability rating was established under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective from February 2012.  The noncompensable evaluation was increased to 10 percent, effective March 21, 2013.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is granted for three or four scars that are unstable or painful.  A 30 percent rating is awarded for five or more scars that are unstable or painful.  Note (1) of this code states that an unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar. 


Factual Background and Legal Analysis

Review of the record discloses that when the appellant underwent VA examination in August 2012, no complaints regarding the knee scars were recorded.  The examiner noted that the knee scars were not painful and/or unstable.  There are no VA outpatient records, other clinical records or any statements from the Veteran indicating that he had painful, tender or unstable scarring.  As such, the Board finds that the evidence prior to the Veteran's lay testimony on March 21, 2013 did not reflect symptoms of at least one or two unstable or painful scars.  Therefore, in the absence of evidence to the contrary, a zero percent disability rating was appropriately assigned from the date of discharge from service in February 2012.  A noncompensable rating is assigned when the requirements for compensable evaluation are not adequately demonstrated. See 38 C.F.R. § 4.31 (2015). 

As noted above, however, on personal hearing in March 2013, the Veteran presented testimony to the effect that he had two painful scars on the front of each knee.  He stated that in particular, the right knee scar was affected because his right knee brace had a tendency to "ride" on the scar causing it to become red, swollen and painful to touch.  He testified that he wore his knee braces on the outside of his pants to minimize rubbing on the scars.  The appellant related that the left scar was not as painful but that it was also symptomatic, and that he occasionally had a tingling numbing sensation of the scars with itching during the summer.  In view of such, and based on the appellant's lay testimony, the RO assigned a 10 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 for one or more painful scars.  Although the evidence reflects that when examined in June 2014, the examiner found well-healed scars and no evidence of a painful or ulcerative condition, the Board will defer to the Veteran's lay account of a tender and painful scarring as the result of wearing knee braces for service-connected disability.  

The Board points out, however, that finds, however, that the weight of the lay and medical evidence is against finding that the Veteran has three or more painful or unstable scars as required for the 20 percent rating under Diagnostic Code 7804.  By his own admission, he testified that only two of his multiple knee scars were painful or tender.  He does not have one or two scars that are both unstable and painful, or three or four scars that are unstable or painful.  The Board has further considered whether a separate rating is warranted for each leg affected by scarring.  The Board points out, however, that in the Veteran's case, only the number of scars may be considered when establishing an appropriate rating.  There is no provision that scarring of each extremity be separately rated in the absence of scars that are deep and nonlinear, disfigurement, or scars that affect the head, face, or neck, which are not demonstrated in the appellant's case. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-02, 7805.  For these reasons, the Board finds that the preponderance of the evidence is against more than a zero percent rating prior to March 21, 2013 and a 10 percent rating thereafter.  

3.  Higher ratings for headaches prior to and after June 20, 2014.

Pertinent Regulations

Service connection for headaches was granted by rating action dated in December 2012.  A noncompensable disability rating was established under 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from February 2012.  By rating decision in August 2014, the zero percent disability rating was increased to 30 percent, effective from June 20, 2014.

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A noncompensable (zero percent) disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks, averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


Factual Background and Legal Analysis

The Veteran's service treatment records reflect that he was evaluated for recurring headaches.  Received in March 2013 was a diary from the appellant attesting to the frequency and intensity of headaches between February and March.  The initial entry on February 2nd noted that his headache lasted for 12 hours, was constant and of severe intensity with photophobia and phonophobia.  He said that he sat in the dark and took Excedrin.  On five ensuing days between February 3rd and 25th, he related that headaches were primarily mild to moderate and lasted between one to two hours.  He stated that for relief, he lay down in a dark and quiet room and took Excedrin on each occasion.  On six days from March 1st through March 17th, headaches lasted between one and two hours and were primarily moderate in degree with constant pain for which he lay in a dark and quiet room and took Excedrin for relief.  On March 18th, headache was described as severe and constant and he experienced photophobia and phonophobia.  The appellant related that he lay down but the pain was still unbearable.  He took Excedrin for pain.  

The Veteran was afforded a VA examination for headaches in June 2014.  He described experiencing headaches on essentially a daily basis with frontal cephalgia and temple pain.  He stated that he might occasionally experience nausea and vomiting.  It was reported that he described some phonophobia but typically no light sensitivity.  The appellant related that he rested in a quiet, dark environment with a cold compress and occasionally took over-the-counter medication such as Excedrin for relief.  He described incapacitating or prostrating headaches occurring on average two times a month which could last for hours.  The Veteran said that he had missed work on occasion in the past because of incapacitating or prostrating headaches.  The examiner found that prostrating headaches occurred at least once every month on average and that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.

Testimony was elicited on personal hearings as to the frequency and severity of headache pain and accompanying symptomatology.

A longitudinal review of the evidence thus discloses consistent and well-documented complaints of continuing headaches over the years.  The Veteran has described the frequency and severity of his headaches as depicted above and indicates that he is required to take medication and lie down for relief of pain.  Headaches are shown to interfere with employment to some extent.  On most recent VA examination in June 2014, it was found that he prostrating headaches occurred at least once every month.  Therefore, based on the claimed frequency and duration of his headaches, as well as the VA clinical report during the course of the appeal, the Board finds that manifestations of the appellant's headache disorder have more closely approximated the criteria for a 30 percent rating under Diagnostic Code 8100 over the course of the appeal, with consideration of 38 C.F.R. § 4.7.  The benefit of the doubt is resolved in favor of the appellant in finding that a 30 percent rating has been in order since the inception of the claim. See Fenderson.

The Board finds, however, that the current evidence of record does not demonstrate that the Veteran experiences headaches of such severity or frequency consistent with a higher disability evaluation.  In this regard, the Board notes that there is no medical evidence which documents any ongoing treatment or prescribed medication specific to the treatment of completely prostrating and prolonged attacks productive of severe economic inadaptability.  Accordingly, the Board finds that no more than a 30 percent disability rating under Diagnostic Code 8100 is warranted.

Conclusion

Finally, the Board has considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2015) for the higher ratings sought on appeal but finds that there is no basis for further action in this regard.  There is no indication of an exceptional disability picture such that the schedular evaluations for the service-connected left and right knees, headaches and scars is inadequate. See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  There is no objective evidence demonstrating that the service-connected disabilities under consideration markedly interfere with employment beyond that contemplated by the rating schedule.  The evidence reflects that he appellant is still employed and functions adequately.  There is no evidence showing that he has sought extensive treatment or has been frequently hospitalized due to bilateral knee and headache symptoms.  The evidence reflects that the relative manifestations and the effects of the disabilities have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. Thun.  As such, the criteria for referral for an extraschedular rating pursuant to § 3.321(b) (1) (2015) are not met at this time. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of entitlement to an initial evaluation in excess of 10 percent for mechanical low back strain is dismissed.

The appeal of entitlement to a total rating based on unemployability due to service-connected disability is dismissed.

An initial evaluation of 30 percent for residuals of right knee ACL reconstruction with instability prior to June 20, 2014 is granted subject to controlling regulations governing the payment of monetary awards.

An evaluation in excess of 30 percent for residuals of right knee ACL reconstruction with instability is denied.

An initial 30 percent evaluation for residuals of left knee ACL reconstruction with instability prior to June 20, 2014 is granted subject to controlling regulations governing the payment of monetary awards.

An evaluation in excess of 30 percent for residuals of left knee ACL reconstruction with instability is denied.

An initial evaluation in excess of 10 percent for postoperative right knee ACL reconstruction with osteoarthritis is denied.

An initial evaluation in excess of 10 percent for postoperative left knee ACL reconstruction with osteoarthritis is denied.

An initial compensable evaluation of 30 percent for tension headaches prior to June 20, 2014 is granted subject to controlling regulations governing the payment of monetary awards.

An evaluation in excess of 30 percent for tension headaches is denied.

An initial compensable evaluation for right and left knee scars prior to March 31, 2013 is denied.

An evaluation in excess of 10 percent for right and left knee scars is denied.

A separate compensable evaluation for left and right knee scarring is denied.


REMAND

The Veteran contends that service connection is warranted for residuals of traumatic brain injury.  Records from Lyster Army Hospital dated in November 2010 noted complaints of headaches and indicated that he needed to be evaluated for TBI.  There is no indication that this was accomplished.  TBI was evaluated by a VA staff physician in October 2012 who found no residuals of such.  On ensuing VA psychiatric examination in October 2012 coincident with a PTSD evaluation, the Veteran reported history of being in the blast or concussion zone when an improvised explosive device (IED) struck the vehicle in front of him and left him dazed.  It was reported at that time that he had mild subjective symptoms that did not interfere with his activities of daily living or family life, but that he did have a complaint of mild memory loss.  The Board thus finds that there is enough of a discrepancy between the two examiners' opinions such that the appellant should be afforded further evaluation in this regard, to include a thorough neurological examination.

The Veteran asserts and has presented testimony to the effect that he has a sleep disorder of service onset or that it is secondary to service-connected PTSD and/or bilateral knee disability.  It is noteworthy that he served in the Persian Gulf War Theater of Operations in Iraq.  Therefore, consideration of the question of whether the appellant has an undiagnosed illness manifested by a sleep disorder is indicated.  As such the Board has recharacterized the issue on appeal as  entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991);. see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appellant will be provided the opportunity to furnish the names of all providers that he has seen for TBI and sleep disorder since service for a fully informed clinical picture pertaining to his claims.  The Veteran is advised that it is in his best interest to provide VA additional information and/or authorization to retrieve clinical records from all providers who have treated him for the claimed disorders.  The "duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If the appellant wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence to decide a claim. Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice pertaining to the issue of entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

2.  Contact the Veteran and request that he provide written authorizations with the names and addresses of any and all health care providers who have treated him for a sleep disorder and TBI at any time since service, to include any within the VA system.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers.  All attempts to obtain records should be documented in the claims file.

3.  Schedule the Veteran for a VA examination by a VA physician who is a neurologist for TBI and sleep disorder purposes.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  Access to Virtual VA/VBMS and a copy of this remand must be made available to the examiner for review prior to examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) a) the Veteran has any objective residuals of TBI, and if so what they are; b) does the Veteran have a sleep disorder; c) if so, whether it is at least as likely as not a sleep disorder relates back to service; d) whether it is at least as likely as not any current sleep disorder is caused by (secondary to) service-connected disorders, including PTSD and/or orthopedic disability, or has been made chronically worse (aggravated) by a service-connected disorder; or e) whether any chronic sleep disorder is an undiagnosed illness.  

The examiner is requested to provide a well-supported opinion and complete rationale for the opinions and conclusions reached.

4.  The RO should ensure that the medical reports requested above comply with this remand and their instructions.  If the reports are insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. 

5.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative, to include whether a sleep disorder is related to an undiagnosed illness, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


